Name: Commission Regulation (EC) No 1908/94 of 27 July 1994 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  plant product;  economic policy
 Date Published: nan

 No L 194/32 Official Journal of the European Communities 29 . 7. 94 COMMISSION REGULATION (EC) No 1908/94 of 27 July 1994 amending Regulation (EEC) No 2048/90 laying down detailed rules for the application of the system of aid in favour of small cotton producers THE COMMISSION OF THE I UROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2048/90 is amended as follows : 1 . In Article 2 (1 ), the following point (c) is added : '(c) have been used for that crop by the applicant on his own account and where the operations referred to in (a) are carried out by him or under his responsibility.' 2. The following indent is added to Article 3 (4) : 4  a declaration that the area has been cultivated by the declarer for his own account.' 3 . The following paragraph 5 is added to Article 3 : 45 . on request from the Member State, applicants shall provide proof certifying to the satisfaction of the Member State that the conditions laid down in Article 2 ( 1 ) (c) are met.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1994/95 marketing year. Having regard to the Treaty establishing the European Community, Having regard to Council Rej ;ulation (EEC) No 1152/90 fo 27 April 1990 instituting a system of aid in favour of small cotton producers ('), a:i amended by Regulation (EEC) No 2054/92 (2), and ;n particular Article 7 (1 ) thereof, Whereas Article 2 ( 1 ) of Conmission Regulation (EEC) No 2048/90 of 18 July 1990 ( ), as last amended by Regu ­ lation (EEC) No 3023/93 (4), lays down certain conditions for the granting of the aid to ensure that the system functions properly ; whereas i : has become apparent that the aim sought, namely the granting of aid to producers of cotton who grow cotton on a area of not more than 2,5 hectares, is being circumvented in certain cases by the fictional breakdown of areas in excess of that maximum area to allow aid application:; to be submitted by non ­ authentic small producers on behalf of the real produ ­ cers ; whereas, in order to as oid this undesirable trend, provision should be made for the aid to be granted only to small producers who produce cotton on their own account : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 116, 8 . 5 . 1990, p. 1 . (2) OJ No L 215, 30. 7 . 1992, ]&gt;. 13 . 0 OJ No L 187, 19 . 7. 1990, ]&gt;. 29. (4) OJ No L 270, 30. 10 . 1993, p. 65.